Citation Nr: 0723232	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for arthritis, claimed 
as due to herbicide exposure.

3.  Entitlement to service connection for nerve damage of the 
feet and legs, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1972.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision in 
which the RO denied the veteran's claims of service 
connection for arthritis, a skin condition and nerve damage 
to the feet and legs, each claimed as due to herbicide 
exposure.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2004.

In December 2004, March 2006 and December 2006, the Board 
remanded these matters to the RO (via the Appeals Management 
Center (AMC), in Washington, DC) for further action, to 
include additional development of the evidence and scheduling 
the veteran for a requested hearing before the Board.  After 
accomplishing the requested actions, the RO/AMC continued the 
denial of the claims on appeal (as reflected in November 2005 
and September 2006 supplemental SOC's (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.  

The Board notes that the veteran failed to appear for a 
hearing before a Veterans Law Judge at the RO, scheduled in 
January 2007.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Because the appellant served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides to include 
Agent Orange is presumed.

3.  The only medical opinion on the question of a medical 
relationship between the claimed arthritis, skin condition 
and nerve damage of the feet and leg exposure to Agent Orange 
during service in Vietnam weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition, 
claimed as due to herbicide exposure, are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for arthritis, 
claimed as due to herbicide exposure, are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for nerve damage of 
the feet and legs, claimed as due to herbicide exposure, are 
not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).However, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a My 2003 pre-rating notice letter, and 
October 2003, March 2005 and March 2006 post-rating letters 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  Further, 
the March 2005 letter specified that the veteran should send 
in medical reports he has, and the March 2006 letter 
requested that he provide evidence in his possession.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the November 2005 and September 
2006 SSOCs reflect readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).

The Board notes that the September 2006 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  However, 
the Board finds that the appellant is not prejudiced by the 
timing or form such notice.  Because the Board's decision 
herein denies the claims for service connection now under 
consideration, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records, as well as an October 2005 
report of VA examination.  Also of record are various 
statements by the appellant and his representative 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent (to include Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Here, the Board finds that there is no basis for presumptive 
service connection based on presumed herbicides exposure, 
since none of the claimed conditions is among the enumerated 
disabilities recognized by VA as being etiologically related 
to herbicide exposure.  On VA examinations in October 2005, 
the pertinent diagnoses were degenerative joint disease of 
the knees, status post left meniscectomy with residuals; 
peripheral neuropathy/radiculopathy due to degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine; and prurigo nodularis.  The remaining private 
treatment records and records of the Social Security 
administration did not include pertinent diagnosis of any 
disability recognized as being etiologically related to 
herbicide exposure.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  Here, 
however, the record also does not present a medical basis for 
finding that any disability for which service connection is 
sought is medically related to any in-service herbicide 
exposure.

The medical evidence of record includes private treatment 
records from Carolina Specialty Care, dated from July 1998 to 
February 2003; the records reflect diagnoses of bilateral 
knee and neck osteoarthritis, herniated cervical disks C4-5, 
and C5-6 and lumbago with radiculopathy to the left lower 
extremity.  The record also includes the records of the 
Social Security Administration indicating that the veteran's 
primary diagnoses are disorders of the back, discogenic and 
degenerative.  There is no evidence in those records of 
treatment for a skin condition.  There is also is no evidence 
or opinion linking the current disabilities to exposure to 
herbicides during service in Vietnam.  

In this case, the only competent medical opinions of records 
do not establish a nexus between appellant's claimed 
arthritis, skin condition and nerve damage of the feet and 
legs and presumed herbicide exposure therein.

On VA orthopedic examination in October 2005, the examiner 
indicated that the claims file was reviewed.  The veteran 
reported pain, weakness and stiffness and a history of 
degenerative joint disease of the knees.  The diagnosis was 
degenerative joint disease of the knees, status post left 
meniscectomy with residuals.  The examiner concluded that the 
veteran has degenerative joint disease, and there was no 
evidence that degenerative joint disease is cause by or 
related to Agent Orange exposure.  

On VA neurological examination in October 2005, the examiner 
indicated that the claims file was reviewed.  The veteran 
reported a history of problems with his back with numbness 
and tingling in his legs, which he reported began in 1995.  
The examiner noted that the veteran had neurologic studies 
done, which were documented in the claims file, and he was 
found to have diffuse peripheral neuropathy involving both 
lower extremities.  It was indicated that he had a history of 
degenerative disease in the lumbosacral spine and had 
surgeries on the neck and lumbosacral spine.  The examiner 
indicated that the veteran's symptoms had been attributed to 
the discogenic disease all of the time.  The diagnosis was 
peripheral neuropathy/radiculopathy due to degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine and that the etiology was from discogenic disease of 
the lumbosacral spine.  

On VA dermatologic examination in October 2005, the examiner 
indicated that the claims file was reviewed and noted the 
veteran's service in Vietnam.  The veteran reported an skin 
eruption on his both hands and arms, that had been constant 
over the previous two years.  The diagnosis was prurigo 
nodularis.  It was noted that the inciting events for prurigo 
nodularis are all sometimes unidentifiable.  It was noted 
that the veteran reported that the lesions started 
approximately two years earlier, which was nearly thirty 
years after discharge in 1972.  The examiner concluded that 
it is less likely than not that the current skin lesions are 
associated with his service in the military.  

Here, the only medical nexus opinions weigh against each of 
the claims, and neither the veteran nor his representative 
has identified or even alluded to the existence of any 
contrary medical opinion(s)-any that, in fact, support(s) a 
relationship between the current skin disability, 
degenerative joint disease and degenerative disc disease, 
claimed as arthritis, and/or peripheral neuropathy of the 
lower extremities, claimed as nerve damage, to in-service 
exposure to herbicides.

In addition to the medical evidence addressed above, the 
Board has considered the veteran's assertions in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include a question as to the etiology a current 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.  

Under these circumstances, the claims for service connection 
for a skin disorder, for  arthritis and for nerve damage of 
the feet and legs, each claimed as due to herbicide exposure, 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a skin disorder, claimed as due to 
herbicide exposure, is denied.

Service connection for arthritis, claimed as due to herbicide 
exposure, is denied.

Service connection for nerve damage of the feet and legs, 
claimed as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


